This is a Non-Final office action for serial number 16/325,714.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 5 and 6 are withdrawn in view of the newly discovered reference(s) to Righi 4,818,090 in Branham et al. (Branham) 6,302,549.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 4, and 5-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Righi 4,818,090. The applicant is reminded that the portable electronic device or carrier are not positively claimed therefore the prior art only need to be capable of performing the functions related to the portable electronic device or carrier. Righi discloses in regards to claim 1, a mount assembly for a portable electronic device, comprising: a first component (4) including a receiving surface arranged to engage against a surface of a portable electronic device; a second component (5) including a mounting surface arranged to engage with a carrier; a third component (6) including a profiled first surface that engages with a corresponding profiled surface of the first component to allow the first component to rotate relative to the third and wherein the first portion passes through an opening in the second component, such that second portion of the third component is within a cavity formed by the second component with the second surface engaging with an interior of the second component; in regards to claim 6, wherein the first portion of the third component is arranged to contact the sides of the opening, upon the third component being tilted relative to the second component, so as to the limit the degree of tilt between the second and third components; in regards to claim 7; wherein the first component includes a compressible portion that engages with the second component, and wherein the compressible portion is in a compressed state when the locking member is in the locked position; in regards to claim 8, wherein the first and third components are in the form of ring members defining a bore, and wherein the locking member passes through the bore in the first and third components.  
[AltContent: textbox (3rd component profiled 1st surface
3rd component profiled 2nd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st component receiving surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st component
2nd component
3rd component
locking member)][AltContent: arrow]
    PNG
    media_image1.png
    235
    487
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Righi 4,818,090 in Branham et al. (Branham) 6,302,549. Righi discloses all of the limitations of the claimed invention except for the clamping member, clamping member is connected to the second component and a carrier is a bar or tube. Branham discloses a clamping member (12/14) that is connectable to the second component, such that the carrier (18) is positioned between the clamping member and the mounting surface of the second component, to attach the mount assembly to the carrier; wherein the clamping member is connected to the second component by one or more screws (30/32) that are arranged, when tightened, to secure the carrier between clamping member and the mounting surface of the second component; wherein the carrier is a bar or tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Righi to have included the clamping member and a carrier as taught by Branham for the purpose of providing a means for mounting to various support members on large commercial vehicles such as trucks. 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631